Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-41 are allowed.
This action is responsive to the Amendment filed on 01/05/2022.

Terminal Disclaimer
The e-Terminal Disclaimer filed on 01/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No(s). 10915556 has been reviewed and is accepted. The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(i)	The independent claims are allowable because the prior arts made of record do not teach a sync agent deployed on a client computing device …wherein the client computing device includes a file system and a local document cache associated with the content management system … the local cache comprising a first local cache associated with only a first user and a second local cache associated with only a second user, wherein the sync agent, in response to a user action on the client computing device by the first user relative to one of the hyperlinks referencing a selected document in the content management sever browser interface, is adapted to: automatically download the selected document stored at the content management server and automatically store the selected document in the first local cache associated with the content management system when the document is not resident in the first local cache, maintain synchronicity between the selected document at the content management server synchronized with the selected document in the first local cache, and wherein the sync agent is adapted to: maintain synchronicity between documents in the second local cache and associated documents at the content management server as the second user interacts with the client computing device.

An updated search revealed 
(a) prior art that teaches a first local cache associated with the content management system and a first user in the file system of the client computing device and a second local cache associated with the content management system and a second user in the file system of the client computing device, in the context of storing browser webpages and not in the context of applications being launched when user(s) request a document;
(b) prior art that teaches a first local cache associated with the content management system and a first user in the file system of a first client computing device and a second local cache associated with the content management system and a second user in the file system of a second client computing device, in the context of users downloading documents to use in an editing application, where different users use different client devices; 
(c) prior art that teaches in response to a single first user action by the first user ... referencing a first selected file, is configured to automatically download the first corresponding file ...., and store the first corresponding file ... in a first local cache associated with the content management system and the first user, and in response to a single second user action by the second user .... referencing a second selected file,... is configured to automatically download the second corresponding file .... and store the second corresponding file ... in a second local cache associated with the content management system and the second user, in the context of users downloading documents to use in an editing application, where different users use different client devices; and 
(d) prior art that teaches aching application content from multiple users in a single server cache. 

However the updated search did not reveal any other prior art teaching a sync agent deployed on a client computing device …wherein the client computing device includes a file system and a local document cache associated with the content management system … the local cache comprising a first local cache associated with only a first user and a second local cache associated with only a second user, wherein the sync agent, in response to a user action on the client computing device by the first user relative to one of the hyperlinks referencing a selected document in the content management sever browser interface, is adapted to: automatically download the selected document stored at the content management server and automatically store the selected document in the first local cache associated with the content management system when the document is not resident in the first local cache, maintain synchronicity between the selected document at the content management server synchronized with the selected document in the first local cache, and wherein the sync agent is adapted to: maintain synchronicity between documents in the second local cache and associated documents at the content management server as the second user interacts with the client computing device.
(ii)	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed. 
(iii)	The claimed limitations are novel and non-obvious over the prior art of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Ariyeh Akmal (Reg No 51,388) telephonically on 1/31/2022, after telephonic discussions on 1/28/2022 and 1/31/2022 
	The application has been amended as follows:

Amendments to the Claims:

Amend claim 21 as follows:
21.  	(Amended)  A content management system, comprising:
	a processor;
	a non-transitory computer readable medium, comprising instructions for:
a content management server browser interface adapted to enable users to access documents managed by a content management server and present hyperlinks for documents managed by the content management server;
a sync agent deployed on a client computing device coupled over a network to the content management server, wherein the client computing device includes a file system and a local document cache associated with the content management system in the file system of the client computing device, the local cache comprising a first local cache associated with only a first user and a second local cache associated with only a second user, wherein the sync agent, in response to a user action on the client computing device by the first user relative to one of the hyperlinks referencing a selected document in the content management sever browser interface, is adapted to: automatically download the selected document stored at the content management server and automatically store the selected document in the first local cache associated with the content management system when the document is not resident in the first local cache, maintain synchronicity between the selected document at the content management server synchronized with the selected document in the first local cache, and wherein the sync agent is adapted to: maintain synchronicity between documents in the second local cache and associated documents at the content management server as the second user interacts with the client computing device; and
an edit client controller of the content management system deployed on the client computing device and coupled to the sync agent, wherein the edit client controller, in response to the user action relative to one of the hyperlinks referencing the selected document, is adapted to interact with an editing application to allow the first user to edit the selected document stored in the first local cache.

Amend claim 22 as follows:
22.  	(Amended)  The content management system of claim 21, wherein the location of the document local document cache is configurable by a user.

Amend claim 23 as follows:
23.  	(Amended)  The content management system of claim 21, wherein the synchronization of the selected documents in the local document cache with the selected document as the content management server is done asynchronously to the editing of the selected document in the editing application.

Amend claim 28 as follows:
28.  	(Amended)  A method, comprising:
providing a content management server browser interface adapted to enable users to access documents managed by a content management server and present hyperlinks for documents managed by the content management server;
providing a sync agent deployed on a client computing device coupled over a network to the content management server, wherein the client computing device includes a file system and a local document cache associated with the content management system in the file system of the client computing device, the local cache comprising a first local cache associated with only a first user and a second local cache associated with only a second user, wherein the sync agent, in response to a user action on the client computing device by the first user relative to one of the hyperlinks referencing a selected document in the content management sever browser interface, is adapted to:  automatically download the selected document stored at the content management server and automatically store the selected document in the first local cache associated with the content management system when the document is not resident in the first local cache, maintain synchronicity between the selected document at the content management server synchronized with the selected document in the first local cache, and wherein the sync agent is adapted to: maintain synchronicity between documents in the second local cache and associated documents at the content management server as the second user interacts with the client computing device; and
providing an edit client controller of the content management system deployed on the client computing device and coupled to the sync agent, wherein the edit client controller, in response to the user action relative to one of the hyperlinks referencing the selected document, 

Amend claim 29 as follows:
29. 	(Amended)  The method of claim 28, wherein the location of the local document cache is configurable by a user.

Amend claim 30 as follows:
30.  	(Amended)  The method of claim 28, wherein the synchronization of the selected documents in the local document cache with the selected document as the content management server is done asynchronously to the editing of the selected document in the editing application.

Amend claim 35 as follows:
35.  	(Amended)  A non-transitory computer readable medium, comprising instructions for:
a content management server browser interface adapted to enable users to access documents managed by a content management server and present hyperlinks for documents managed by the content management server;
a sync agent deployed on a client computing device coupled over a network to the content management server, wherein the client computing device includes a file system and a local document cache associated with the content management system in the file system of the client computing device, the local cache comprising a first local cache associated with only a first user and a second local cache associated with only a second user, wherein the sync agent, in response to a user action on the client computing device by the first user relative to one of the hyperlinks referencing a selected document in the content management sever browser interface, is adapted to: automatically download the selected document stored at the content management server and automatically store the selected document in the first local cache associated with the content management system when the document is not resident in the first local cache, maintain synchronicity between the selected document at the content management server synchronized with the selected document in the first local cache, and wherein the sync agent is adapted to: maintain synchronicity between documents in the second local cache and associated documents at the content management server as the second user interacts with the client computing device; and


Amend claim 36 as follows:
36.  	(Amended)  The non-transitory computer readable medium of claim 35, wherein the location of the local document cache is configurable by a user.

Amend claim 37 as follows:
37.  	(Amended)  The non-transitory computer readable medium method of claim 35, wherein the synchronization of the selected documents in the local document cache with the selected document as the content management server is done asynchronously to the editing of the selected document in the editing application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Paul (US 20140280779 A1) teaches caching application content from multiple users in a server cache.
Bailor (US 20090157811 A1) teaches a document collaboration system with each client device storing content in its respective local cache.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178